MEMORANDUM OPINION
                                        No. 04-11-00549-CR

                                      Jerry Soliz MARTINEZ,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR1459
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 21, 2011

DISMISSED FOR WANT OF JURISDICTION

           Appellant Jerry Soliz Martinez was sentenced on June 22, 2011. Because he did not file

a motion for new trial, appellant’s notice of appeal was due to be filed no later than July 22,

2011. See TEX. R. APP. P. 26.2(a). Our records show (1) the notice of appeal was not filed until

July 29, 2011, and (2) no motion for extension of time was filed. See TEX. R. APP. P. 26.3.
                                                                                                       04-11-00549-CR


         On August 17, 2011, we ordered appellant to show cause in writing by September 1,

2011, why his appeal should not be dismissed for want of jurisdiction. 1 To date, this court has

not received any response to the order.

         This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(“When a notice of appeal is filed within the fifteen-day period [after the notice of appeal was

due to be filed] but no timely motion for extension of time is filed, the appellate court lacks

jurisdiction.”); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Accordingly, this

appeal is dismissed for want of jurisdiction.



                                                                          PER CURIAM


DO NOT PUBLISH




1
 The trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and the defendant
has NO right of appeal.” We must dismiss an appeal “if a certification that shows the defendant has a right of appeal
has not been made part of the record.” See TEX. R. APP. P. 25.2(d). Appellant’s counsel notified this court in
writing that counsel has reviewed the record and “can find no right of appeal for Appellant.”

                                                          -2-